ORDER DENYING PETITION FOR REVIEW
A Petition for Review having been filed on April 14, 2006 by Vanessa Eagle Star, Appellant, pro se.
*161After review of the record, this Court finds:
1. The Court issued a “Permanent Order to Restrain” based on a Petition for a Temporary Restraining Order filed pursuant to Title VIII CCOJ Section 401.
2. The Orders issued pursuant to said Title VIII CCOJ Section 401 do not constitute final orders and judgments of the Tribal Court on the matter at hand.
3. The jurisdiction of the Fort Peck Court of Appeals extends to appeals from final orders and judgments of the Tribal Court. Title II CCOJ Section 202.
BASED UPON THE FOREGOING FINDINGS AND GOOD CAUSE APPEARING:
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
I. The Petition for Review be, and the same is hereby denied.